Case 3:19-mc-00037-RGJ Document 1-1 Filed 09/03/19 Page 1 of 3 PagelD #: 4

’
wttees

( AHILL ees IP Amy Sullivan Cahill
: Cahill IP, PLLC

6013 Brownsboro Park Blvd.
Suite B
Louisville, Kentucky 40207
acahill@cahill-ip.com
Direct : 502-825-0220
Toll Free: 844-238-0755
Mobile: 502-619-4583

 

September 3, 2019

VIA FEDERAL EXPRESS

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

RE: Tempur Sealy International /Amazon.com seller “Trending America”
Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “Trending America.” We provide this
notice pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act”) to request that you immediately take action with respect to
infringements that are occurring by seller “Trending America” on Amazon.com. This notice is
being provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “Trending America” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
Case 3:19-mc-00037-RGJ Document 1-1 Filed 09/03/19 Page 2 of 3 PagelD #: 5

‘
wt! a

CAHILL *::

IP

Without Prejudice — All Rights Reserved

Amazon, Inc.
September 3, 2019

3. Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title

17 of the U.S. Code.

I believe that the information in this notification is accurate. Under penalty of perjury, I
hereby affirm that I am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.

Thank you for your cooperation and prompt response in this matter.

Sincerely,

Amy S. Cahill
Enclosure
oo: Tempur Sealy International, Inc.

4824-7293-1747, v. 1
Case 3:19-mc-00037-RGJ Document 1-1 Filed 09/03/19 Page 3 of 3 PagelD #: 6

EXHIBIT A

Internet screen shots of Trending America’s Amazon.com storefront, found at:

https://Awww.amazon.com/s?me=A34AZ2I8X3B79T&rh=p 4%3ASealy&dc& fst=as%3 Aoff&aqi
d=1567372958&ref=sr ins p 4 44

  

[Tempus Sealy Intemational, lax. (2) Clio - Activities @ Trending America @ Amaz,
File Edit View Faventes Tools Help
& S Googe FY:

 

ted fites + 2} Web Slice G

 

 

 

amazon Trenaing Amenea =
eee pers hat ashe vend Reniceera ese Yn ge rerey wre reese ee eee ee ae
2 results tor Trending America: Seally fete feces ~
Brand
any Brand = Sealy SafetyCase Protective Waterproof Zippered Toddler and Baby Crib Mattress Encasement - 100% Bed Bug
tay &) Proof, White, 52" x 267
SeteCaet Protmeive mM
528"

$14.00 shipping

Sealy Response Performance 13-Inch Plush Eurotop Mattress, Full, Made in USA, 10 Year Warranty
os

  

   

fy
ti.

 

Classic Brancs. .
Adjustable Bed Base Tell us how we can improve

 

ar eR RE]
@ https amazon.com Sealy-Reiponse-Pertaimance-Nattress-Wartanty/dj/BOTIPIMOFL relzur Lo Nota ash tAblfAm=AIMATIBGRTIT&qd= © @ X! Search p-

DD Tempur Sealy International, In... (2 Clic - Activities © Amazon.com: Sealy Respon...
File Edit View Favorites Tools Help

 

Gs G Google [FY Suggested Sites + B) Web Slice Gallery =
UE Home & Kitchen © Deals on school supplies

cant

7h eianalel N i 7
oT pee rrr rd ne eerie 2 Whale Fook sy Se eet ee Td

 

Shop Off to College essentials sm.

Sealy Response Performance 13-inch Plush Eurotop Mattress, Full, Made in USA, 10 Year
Warranty

by Sexy
9S eustorner reviews | BE aruwered queso

 

Price: $849.00 + £1.00 shipping
en iv eligitle: Wa Wnterest H paskd in fill within 12 mnonths with the Amazon com Store Cand No annual tee
13° Plush fueo Top
1s femGwoTop | 13" Pash Eore Top
Ful,

Twa Tint | Fatt | Queen King California ming

 

Standard delivery
Ships trom and sold by Trending

Arrerica

Add a Protection Plarc
a

Martens Protertior

«+ 134NCH MATTRESS Plush matte with extiisive Ressonse Coll System to provide the perfect balance of comfort and deep down support
for a superior night's reat.

+ POSTURPEDIC TECHNOLOGY. Deliver: nentorurd suppor under the neaviest part of the body, for even more support where a's newded most
+ LAYERS OF COMFORT: Designed with T-inch SealySuppont Firm Foam and 3-inches of SealyCushion Extra Soft Foam, a high quaiiry foam for #
more supportive tre! plus SealyCool Cooling Gel Memery Foam for addinanat durable wigpon. Equipped with 2-inches of SeslyCunhian Air
Foam that wllows additional airflow and added softness, plun a ComfortLott Cover, # 10h knit tabric with durable spun yarns tor a plinh feet

© DURABLE EDGE: Incorporates a SoldEdge HO Syitem, 4 reinforced toam border around the mattress edge to mauumize the mattress surface, Add ta List
#1 well 23 pronading a solid seating surtace > =
+ JO-YEAR WARRANTY: 10: Year warrenty tor comfort vow can rely on.

  

4822-5450-0259, v. 1
